 Fill in this information to identify the case:

 Debtor 1              Sae Hun Yi
                       __________________________________________________________________


 Debtor 2               Min Cha Yi
                        ________________________________________________________________
 (Spouse, if filing)

                                         Western
 United States Bankruptcy Court for the: ______________________              Washington
                                                                District of __________
                                                                             (State)
 Case number            18-40680-MJH
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association as
                   Trustee of Chalet Series III Trust
 Name of creditor: _______________________________________                                                           6-1
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                           9 ____
                                                         ____ 3 ____
                                                                  6 ____
                                                                      4                  Must be at least 21 days after date       10
                                                                                                                                   11   01   2019
                                                                                                                                   ____/____/_____
                                                                                         of this notice


                                                                                         New total payment:                          2,123.41
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
          No
          Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             576.85
                   Current escrow payment: $ _______________                           New escrow payment:           489.98
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1

              Case 18-40680-MJH                    Doc      Filed 09/06/19              Ent. 09/06/19 15:35:19                 Pg. 1 of 8
Debtor 1         Sae Hun Yi
                 _______________________________________________________                                                 18-40680-MJH
                                                                                                  Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

          I am the creditor.

     
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 _____________________________________________________________
  /s/ Kristin A. Zilberstein
     Signature
                                                                                                  Date    09 06 2019
                                                                                                          ____/_____/________




 Print:             Kristin A. Zilberstein
                    _________________________________________________________                     Title   AUTHORIZED AGENT
                                                                                                          ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                              kzilberstein@ghidottiberger.com
                                                                                                  Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 2

            Case 18-40680-MJH                            Doc           Filed 09/06/19           Ent. 09/06/19 15:35:19               Pg. 2 of 8
                                                  SN Servicing Corporation                    Final
                                                     323 FIFTH STREET
                                                    EUREKA, CA 95501
                                                 For Inquiries: (800) 603-0836
                                     Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: September 05, 2019

     SAE HUN YI                                                                                                         Loan:
     MIN CHA YI
     5425B PACIFIC AVE                                                                       Property Address:
     TACOMA WA 98408                                                                         719 NORTH MOUNTAIN VIEW AVENUE
                                                                                             TACOMA, WA 98406



                                                 Annual Escrow Account Disclosure Statement
                                                              Account History

     This is a statement of actual activity in your escrow account from Mar 2019 to Oct 2019. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Nov 01, 2019:                  Escrow Balance Calculation
 Principal & Interest Pmt:                1,633.43               1,633.43                   Due Date:                                        Oct 01, 2019
 Escrow Payment:                            576.85                 489.98                   Escrow Balance:                                     2,284.49
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                           576.85
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                   2,319.70
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                          $541.64
 Total Payment:                            $2,210.28                  $2,123.41



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                   Starting Balance                  0.00       (6,533.52)
     Mar 2019                          618.47                                  *                                     0.00       (5,915.05)
     Apr 2019                          618.47                                  *                                     0.00       (5,296.58)
     Apr 2019                                                      1,009.46    *   Escrow Disbursement               0.00       (6,306.04)
     Apr 2019                                                      2,319.70    *   County Tax                        0.00       (8,625.74)
     May 2019                       8,631.37                                   *   Escrow Only Payment               0.00            5.63
     May 2019                         576.85                                   *                                     0.00          582.48
     May 2019                                                        359.33    *   Escrow Disbursement               0.00          223.15
     Jun 2019                          576.85                                  *                                     0.00          800.00
     Jun 2019                          576.85                                  *                                     0.00        1,376.85
     Jun 2019                                                        358.95    *   Escrow Disbursement               0.00        1,017.90
     Jul 2019                          576.85                                  *                                     0.00        1,594.75
     Jul 2019                         (576.85)                                 *                                     0.00        1,017.90
     Jul 2019                                                        358.19    *   Escrow Disbursement               0.00          659.71
     Aug 2019                       2,444.12                                   *   Escrow Only Payment               0.00        3,103.83
     Aug 2019                         576.85                                   *                                     0.00        3,680.68
     Aug 2019                                                        358.19    *   Escrow Disbursement               0.00        3,322.49
     Aug 2019                                                      1,038.00    *   Homeowners Policy                 0.00        2,284.49
                                                                                   Anticipated Transactions          0.00        2,284.49
     Oct 2019                       576.85                         2,319.70        County Tax                                      541.64
                          $0.00 $15,196.68              $0.00     $8,121.52

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.



                                                                                                                                             Page 1
              Case 18-40680-MJH                  Doc        Filed 09/06/19            Ent. 09/06/19 15:35:19                Pg. 3 of 8
Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                    Page 2
        Case 18-40680-MJH             Doc      Filed 09/06/19        Ent. 09/06/19 15:35:19           Pg. 4 of 8
                                              SN Servicing Corporation                    Final
                                            For Inquiries: (800) 603-0836
                                 Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: September 05, 2019

 SAE HUN YI                                                                                                      Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               541.64          946.19
Nov 2019               473.12                                                                         1,014.76        1,419.31
Dec 2019               473.12                                                                         1,487.88        1,892.43
Jan 2020               473.12                                                                         1,961.00        2,365.55
Feb 2020               473.12                                                                         2,434.12        2,838.67
Mar 2020               473.12                                                                         2,907.24        3,311.79
Apr 2020               473.12        2,319.70            County Tax                                   1,060.66        1,465.21
May 2020               473.12                                                                         1,533.78        1,938.33
Jun 2020               473.12                                                                         2,006.90        2,411.45
Jul 2020               473.12        1,038.00            Homeowners Policy                            1,442.02        1,846.57
Aug 2020               473.12                                                                         1,915.14        2,319.69
Sep 2020               473.12                                                                         2,388.26        2,792.81
Oct 2020               473.12        2,319.70            County Tax                                     541.68          946.23
                    $5,677.44       $5,677.40

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 946.23. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 946.23 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 541.64. Your starting
balance (escrow balance required) according to this analysis should be $946.19. This means you have a shortage of 404.55.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 24
months.

We anticipate the total of your coming year bills to be 5,677.40. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
          Case 18-40680-MJH                 Doc        Filed 09/06/19           Ent. 09/06/19 15:35:19               Pg. 5 of 8
                                                                 Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation
                                                                 monthly payment will be $2,106.55 (calculated by subtracting the
    Unadjusted Escrow Payment                      473.12
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                16.86
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $489.98
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated




                                                                                                                            Page 4
            Case 18-40680-MJH               Doc      Filed 09/06/19         Ent. 09/06/19 15:35:19            Pg. 6 of 8
 1   Kristin A. Zilberstein, Esq. (SBN 47798)
     GHIDOTTI | BERGER LLP
 2   1920 Old Tustin Ave.
 3   Santa Ana, CA 92705
     Ph: (949) 427-2010
 4   Fax: (949) 427-2732
     kzilberstein@ghidottiberger.com
 5
 6   Attorney for Creditor
     U.S. Bank Trust National Association, as Trustee of Chalet Series III Trust
 7
                             UNITED STATES BANKRUPTCY COURT
 8
                       WESTERN DISTRICT OF WASHINGTON (TACOMA)
 9
                                                     ) Case No.: 18-40680-MJH
10   In Re: Sae Hun Yi and Min Cha Yi                )
                                                     ) CHAPTER 13
11       Debtors.                                    )
                                                     )
12                                                   ) CERTIFICATE OF SERVICE
                                                     )
13                                                   )
                                                     )
14                                                   )
                                                     )
15                                                   )
                                                     )
16
17
18
19                                  CERTIFICATE OF SERVICE

20
            I am employed in the County of Orange, State of California. I am over the age of
21
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
22
23   Avenue, Santa Ana, CA 92705.

24          I am readily familiar with the business’s practice for collection and processing of
25   correspondence for mailing with the United States Postal Service; such correspondence would
26
     be deposited with the United States Postal Service the same day of deposit in the ordinary
27
     course of business.
28




                                                    1
                                   CERTIFICATE OF SERVICE
     Case 18-40680-MJH         Doc Filed 09/06/19 Ent. 09/06/19 15:35:19              Pg. 7 of 8
 1   On September 6, 2019 I served the following documents described as:
 2                 NOTICE OF MORTGAGE PAYMENT CHANGE
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)

 7   Debtor                                               Debtor’s Counsel
     Sae Hun Yi                                           Kenneth E Rossback
 8
     719 N. Mountain View Ave                             Rossback Law Firm
 9   Tacoma, WA 98406                                     3701 S, Center Street
                                                          Tacoma, WA 98409-3121
10   Joint Debtor
11   Min Cha Yi                                           U.S. Trustee
     719 N. Mountain View Ave                             US Trustee
12   Tacoma, WA 98406                                     United States Trustee
                                                          700 Stewart St Ste 5103
13   Trustee                                              Seattle, WA 98101
14   Michael G. Malaier
     2122 Commerce Street
15   Tacoma, WA 98402
16   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
17   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
18
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
19   Eastern District of California
20
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
21   America that the foregoing is true and correct.
22
            Executed on September 6, 2019 at Santa Ana, California
23
     /s / Marlen Gomez
24   Marlen Gomez
25
26
27
28




                                                      2
                                    CERTIFICATE OF SERVICE
     Case 18-40680-MJH          Doc Filed 09/06/19 Ent. 09/06/19 15:35:19               Pg. 8 of 8
